PER CURIAM
In this workers’ compensation case, the issue is whether claimant’s receipt of benefits under the Longshoremen’s and Harbor Workers’ Compensation Act (LHWCA), 33 USC §§ 901 et seq, excludes him from coverage under ORS chapter 656, Oregon’s Workers’ Compensation Law. The Workers’ Compensation Board held that, under ORS 656.027(4), claimant is excluded from coverage. We affirm.
ORS 656.027(4) provides:
“All workers are subject to ORS [chapter 656] except those nonsubject workers described in the following subsections:
u* * * * *
“(4) A person for whom a rule of liability for injury or death arising out of and in the course of employment is provided by the laws of the United States.”
Because LHWCA, a “law[] of the United States,” provides coverage for claimant’s work-related disability,1 he is not a subject worker under ORS chapter 656. ORS 656.027(4).
Affirmed.

 The parties do not dispute that claimant’s disability is compensable under LHWCA.